                               Case 18-10160-LSS                            Doc 730              Filed 04/09/19              Page 1 of 30



                                                               UNITED STATES BANKRUPTCY COURT
                                                                __________ DISTRICT OF Delaware
                                                                                       ___________


         Scottish Holdings, Inc., et al.
  In re ______________________                                                                       18-10160 (LSS)
                                                                                          Case No. ___________________________
                                                                                          Reporting Period: January 2019


                                                   AMENDED MONTHLY OPERATING REPORT
                                 File with Court and submit copy to United States Trustee within 20 days after end of month.


  Submit copy of report to any official committee appointed in the case.

                                                                                                                       Document   Explanation Affidavit/Supplement
  REQUIRED DOCUMENTS                                                                        Form No.                   Attached    Attached         Attached
  Schedule of Cash Receipts and Disbursements                                             MOR-1                          Yes
     Bank Reconciliation (or copies of debtor's bank reconciliations)                     MOR-1a                         Yes
     Schedule of Professional Fees Paid                                                   MOR-1b                         Yes
     Copies of bank statements                                                                                           No
     Cash disbursements journals                                                          See attached MOR-1a            Yes
  Statement of Operations                                                                 MOR-2                          Yes
  Balance Sheet                                                                           MOR-3                          Yes
  Status of Postpetition Taxes                                                            MOR-4                          Yes
    Copies of IRS Form 6123 or payment receipt                                                                            No
    Copies of tax returns filed during reporting period                                                                   No
  Summary of Unpaid Postpetition Debts                                                    MOR-4                          Yes
    Listing of aged accounts payable                                                      MOR-4                          Yes
  Accounts Receivable Reconciliation and Aging                                            MOR-5                          Yes
  Debtor Questionnaire                                                                    MOR-5                          Yes


  I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
  are true and correct to the best of my knowledge and belief.


  _______________________________________                                                 ______________________________
  Signature of Debtor                                                                     Date


  _______________________________________                                                 ______________________________
  Signature of Joint Debtor                                                               Date

  /s/ Thomas J. Keller                                                                      April 9, 2019
                                                                                          _____________________________
  _______________________________________                                                 Date
  Signature of Authorized Individual*


   Thomas J. Keller
_______________________________________                                                    Chief Financial Officer
                                                                                          ______________________________
   Printed Name of Authorized Individual                                                  Title of Authorized Individual



  *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
  is a partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                                               MOR
                  Case 18-10160-LSS   Doc 730   Filed 04/09/19   Page 2 of 30


Scottish Re: 18‐10160 (LSS)
Scottish Holdings, Inc. 
Chapter 11 Quarterly Fees
1Q 2019


                                                                        Disbursements for 
                                                                           Calculating 
                              Payee                       Description     Quarterly Fees

January 2019 ‐ 1Q 2019                                                                 ‐


Minimum Quarterly Fee                                                               325.00
                       Case 18-10160-LSS                    Doc 730    Filed 04/09/19   Page 3 of 30


Scottish Re: 18‐10160 (LSS)
Scottish Annuity & Life Insurance  Company (Cayman) Ltd. 
Chapter 11 Quarterly U.S. Trustee Fees
January 2019
                                                                                         Disbursements for 
                            Payee                                        Description    Calculating Quarterly 

January 2019:
The Bank of New York Mellon                                    Bank Fees                               1,394.08
The Bank of New York Mellon                                    Bank Fees                               4,275.06
The Bank of New York Mellon                                    Bank Fees                               1,307.72
The Bank of New York Mellon                                    Bank Fees                               2,242.18
Michael Vild                                                   Director Fees ‐ Salic                 55,000.00
Michael Vild                                                   Director Fees ‐ SHI                   40,000.00
Alvarez & Marshal                                              Ch 11 Prof Fees                         9,994.36
Appleby (Cayman) Ltd.                                          Ch 11 Prof Fees                        4,003.00
                                                                                                       
Pepper Hamilton LLP                                            Ch 11 Prof Fees                       21,766.10
The Bank of New York Mellon                                    Bank Fees                               1,875.00
The Bank of New York Mellon                                    Bank Fees                               2,009.02
The Bank of New York Mellon                                    Bank Fees                               1,884.10
Maples                                                         Legal Fees                                  488.75
Navex Global                                                   Professional Fees                        4,099.83
Emmet, Marvin & Martin                                         Legal Fees                            34,115.50
The Bank of New York Mellon                                    Ch 11 Prof Fees                       18,400.00
Internal Revenue Service                                       Federal Excise Tax                             8.39
Internal Revenue Service                                       Federal Excise Tax                  101,554.92
Lincoln Heritage Life Insurance                                Trust True Up                       366,243.00
Highmark                                                       Trust True Up                       263,007.95
Lincoln National Life Insurance Company                        Reinsurance Settlement                      434.89
                                                                                                   934,103.85 

1% U.S. Trustee Fee ‐ January 2019                                                                   9,341.04
                                                                                                      
                 Case 18-10160-LSS          Doc 730    Filed 04/09/19      Page 4 of 30


Scottish Holdings, Inc.
Case Number: 18‐10160 (LSS)
Month Operating Report (MOR‐1)
Actual Cash Flows ‐ January 2019


                                                      2019
                                                  January Actual

Beginning Cash                                                         ‐

Net Reinsurance                                                        ‐
Investment Income                                                      ‐
Intercompany Transfers                                                 ‐
Operating Expenses (excl Restructuring costs)
    Normal course payables                                             ‐
    Interco transfer pricing                                           ‐
Restructuring Costs
    Professional Fees                                                  ‐
    U.S. Trustee Fees                                                  ‐
Total Operating Expenses                                               ‐

Cash provided by (used in) operations                                  ‐

Bond Maturities                                                        ‐
Bond Paydown Receipts                                                  ‐
Sales                                                                  ‐
Cash/Security Transfer                                                 ‐
Purchases                                                              ‐
Cash provided by (used in) investing                                   ‐

Net change in cash                                                     ‐
Ending Cash  ‐ SHI                                                     ‐
                                    Case 18-10160-LSS         Doc 730   Filed 04/09/19        Page 5 of 30


MOR‐1a Bank Reconciliations
Scottish Holdings, Inc. 
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 1/31/2019


              Legal Entity                  Bank Name            Account Function   Account # Last 4 digits USD Balance as of 1/31/2019
Scottish Holdings Inc.              Bank of New York Mellon     Custody                     5875                                                            0.26
Scottish Holdings Inc.              Wells Fargo Bank            Checking                    9899                                                              ‐
                  Case 18-10160-LSS             Doc 730       Filed 04/09/19            Page 6 of 30


Scottish Annuity & Life Insurance Company (Cayman) Ltd.
Case Number: 18‐10160 (LSS)
Month Operating Report (MOR‐1)
Actual Cash Flows ‐ January 2019

                                                            2019
                                                        January Actual

Beginning Cash                                                          5,252,740

Net Reinsurance                                                           (629,686)
Investment Income                                                            11,513
Intercompany Transfers                                                              ‐
Operating Expenses (excl Restructuring costs)                                       ‐
    Normal course payables                                                (268,655)
    Interco transfer pricing                                                        ‐
    Intercompany Expenses                                                   (20,660)
Restructuring Costs                                                                 ‐
    Professional Fees                                                       (35,763)
    U.S. Trustee Fees                                                               ‐
Total Operating Expenses                                                  (325,078)

Cash provided by (used in) operations                                     (943,251)

Bond Maturities                                                              39,216
Bond Paydown Receipts                                                               ‐
Sales                                                                               ‐
Cash/Security Transfer                                                              ‐
Purchases                                                                           ‐
Cash provided by (used in) investing                                         39,216

Net change in cash                                                        (904,035)
Ending Cash  ‐ Salic Liquidity                                          4,348,705
                                                                        Case 18-10160-LSS                                    Doc 730               Filed 04/09/19                                         Page 7 of 30

MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 1/31/2019


                          Legal Entity                                       Bank Name                   Account Function          Account # Last 4 digits       USD Balance as of 1/31/2019                                       Account Name

Salic Trusts
                                                                                                                              7664 Note: Account number 7664 
                                                                                                                              and 7672 combined for reporting 
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                     purposes                                                    785,604.36 SALIC RCT>Highmark (CT)
                                                                                                                              7672 Note: Account number 7664 
                                                                                                                              and 7672 combined for reporting 
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                     purposes                                                    105,173.01        SALIC RCT>Highmark (NY)                  890,777.37 HM combined balances
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                       7671                                                       13,736.20        SALIC RCT>Investors Heritage
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                       7676                                                  1,447,223.46          SALIC RCT>Lincoln Heritage
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                       3624                                                             379.80     Scottish Annuity Mass Mutual Subact
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                       3629                                                  8,383,409.10          Scottish Annuity Mass Mutual Life
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                       3630                                                     216,765.30         Scottish Annuity CM Life Insurance
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                       5878                                                       19,749.72        SRD ‐ RCT SRE 1
                                                                                                                                                                                              10,972,040.95
                                                                                                                                                                                                                   ‐
Salic Liqudity 
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Comerica                                      Letter of Credit                 3478                                                       77,297.53        SALIC ‐ LC Collateral
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Institutional Cash Distributors/Union Bank      Invesments                     2334                                                  1,273,104.73          SALIC ‐ ICD Money Market
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                           Custody                      5876                                                       40,759.31        SALIC ‐ Capital 1
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                           Custody                      5877                                                  2,681,956.00          SALIC ‐ Stingray
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Wells Fargo Bank                                 Checking                      6875                                                       20,165.13        SALIC FET
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Wells Fargo Bank                                 Checking                      4643                                                     255,422.24         SALIC OPS DISB
                                                                                                                                                                                                4,348,704.94

                                                                                                                                                                                              15,320,745.89 Total Bank Balance ‐ 1/31/2019
                       Case 18-10160-LSS                  Doc 730   Filed 04/09/19      Page 8 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 1/31/2019

Salic ‐ Highmark
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 7664 and 7672


Beginning Cash  1/1/2019                                                         741,930.17

Net Reinsurance                                                                 (168,374.35)
Investment Income                                                                  16,119.80
Operating Expenses                                                                        ‐
Cash provided by (used in) operations                                           (152,254.55)

Sales                                                                                      ‐
Bond Maturities                                                                          ‐ 
Bond Paydown Receipts                                                              38,093.80
Intercompany Transfers                                                           263,007.95
Purchases                                                                                  ‐
Cash/Security Transfer                                                                     ‐
Cash provided by (used in) investing                                             301,101.75

Net change in cash                                                               148,847.20
Ending Cash   1/31/2019                                                          890,777.37
                                                                                         


Account number 7664 and 7672 combined for reporting purposes
                     Case 18-10160-LSS      Doc 730     Filed 04/09/19        Page 9 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 1/31/2019

Salic RCT Investors Heritage
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 7671


Beginning Cash  1/1/2019                                                      4,563.66

Net Reinsurance                                                                     ‐
Investment Income                                                             9,172.54
Operating Expenses                                                                  ‐
Cash provided by (used in) operations                                         9,172.54

Sales                                                                            ‐
Bond Maturities                                                                  ‐
Bond Paydown Receipts                                                            ‐
Intercompany Transfers                                                           ‐
Purchases                                                                        ‐
Cash/Security Transfer                                                           ‐
Cash provided by (used in) investing                                             ‐

Net change in cash                                                            9,172.54
Ending Cash   1/31/2019                                                    13,736.20
                                                                                  
                 Case 18-10160-LSS         Doc 730     Filed 04/09/19      Page 10 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 1/31/2019

Salic RCT Lincoln Heritage
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 7676


Beginning Cash  1/1/2019                                              143,979.29

Net Reinsurance                                                               ‐
Investment Income                                                     121,454.71
Operating Expenses                                                            ‐
Cash provided by (used in) operations                                 121,454.71

Sales                                                                          ‐
Bond Maturities                                                       790,000.00
Bond Paydown Receipts                                                   25,546.46
Intercompany Transfers                                                366,243.00
Purchases                                                                      ‐
Cash/Security Transfer                                                         ‐
Cash provided by (used in) investing                              1,181,789.46

Net change in cash                                                1,303,244.17
Ending Cash   1/31/2019                                           1,447,223.46
                                                                           
                 Case 18-10160-LSS         Doc 730     Filed 04/09/19            Page 11 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 1/31/2019

Scottish Annuity Mass Mutual Subacct
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 3624


Beginning Cash  1/1/2019                                                    379.12

Net Reinsurance                                                                    ‐
Investment Income                                                                0.68
Operating Expenses                                                                 ‐
Cash provided by (used in) operations                                            0.68

Sales                                                                              ‐
Bond Maturities                                                                    ‐
Bond Paydown Receipts                                                              ‐
Intercompany Transfers                                                             ‐
Purchases                                                                          ‐
Cash/Security Transfer                                                             ‐
Cash provided by (used in) investing                                               ‐

Net change in cash                                                               0.68
Ending Cash   1/31/2019                                                     379.80
                 Case 18-10160-LSS         Doc 730     Filed 04/09/19            Page 12 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 1/31/2019

Scottish Annuity Mass Mutual Life
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 3629


Beginning Cash  1/1/2019                                         8,340,278.67

Net Reinsurance                                                                    ‐
Investment Income                                                     43,130.43
Operating Expenses                                                                 ‐
Cash provided by (used in) operations                                 43,130.43

Sales                                                                              ‐
Bond Maturities                                                                    ‐
Bond Paydown Receipts                                                              ‐
Intercompany Transfers                                                             ‐
Purchases                                                                          ‐
Cash/Security Transfer                                                             ‐
Cash provided by (used in) investing                                               ‐

Net change in cash                                                    43,130.43
Ending Cash   1/31/2019                                         8,383,409.10
                 Case 18-10160-LSS         Doc 730     Filed 04/09/19            Page 13 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 1/31/2019

Scottish Annuity CM Life Insurance
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 3630


Beginning Cash  1/1/2019                                            216,367.94

Net Reinsurance                                                                    ‐
Investment Income                                                           397.36
Operating Expenses                                                                 ‐
Cash provided by (used in) operations                                       397.36

Sales                                                                              ‐
Bond Maturities                                                                    ‐
Bond Paydown Receipts                                                              ‐
Intercompany Transfers                                                             ‐
Purchases                                                                          ‐
Cash/Security Transfer                                                             ‐
Cash provided by (used in) investing                                               ‐

Net change in cash                                                          397.36
Ending Cash   1/31/2019                                             216,765.30
                 Case 18-10160-LSS         Doc 730     Filed 04/09/19            Page 14 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 1/31/2019

SRD‐RCT 1
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 5878


Beginning Cash  1/1/2019                                              19,713.53

Net Reinsurance                                                                    ‐
Investment Income                                                             36.19
Operating Expenses                                                                 ‐
Cash provided by (used in) operations                                         36.19

Sales                                                                              ‐
Bond Maturities                                                                    ‐
Bond Paydown Receipts                                                              ‐
Intercompany Transfers                                                             ‐
Purchases                                                                          ‐
Cash/Security Transfer                                                             ‐
Cash provided by (used in) investing                                               ‐

Net change in cash                                                            36.19
Ending Cash   1/31/2019                                               19,749.72
                             Case 18-10160-LSS                                   Doc 730         Filed 04/09/19             Page 15 of 30

MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 1/31/2019

Cash Activity
                   Payee                                Amount                  Date Paid   Check number   Invoice Number        Description



January
Highmark
Kemper National Services                                          152,091.06    1/28/2019       Wire            N/A         Reinsurance settlement
Kemper National Services                                            16,283.29   1/28/2019       Wire            N/A         Reinsurance settlement
                                                                  168,374.35
                 Case 18-10160-LSS         Doc 730     Filed 04/09/19            Page 16 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 1/31/2019

Salic ‐ LOC Collateral
Bank Name: Comerica
Account Function: Letter of Credit
Account # Last 4 digit: 3478



Beginning Cash  1/1/2019                                                                         77,160.04

Net Reinsurance                                                                                               ‐
Investment Income                                                                                      137.49
Operating Expenses                                                                                            ‐
Cash provided by (used in) operations                                                                  137.49

Sales                                                                                                         ‐
Bond Maturities                                                                                               ‐
Bond Paydown Receipts                                                                                         ‐
Intercompany Transfers                                                                                        ‐
Purchases                                                                                                     ‐
Cash/Security Transfer                                                                                        ‐
Cash provided by (used in) investing                                                                          ‐
                                                                                                              ‐
Net change in cash                                                                                     137.49
Ending Cash   1/31/2019                                                                          77,297.53
                 Case 18-10160-LSS         Doc 730       Filed 04/09/19               Page 17 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 1/31/2019

Salic ‐ ICD Money Market
Bank Name: Institutional Cash Distributors/ Union Bank
Account Function: Investment
Account # Last 4 digit: 2334


Beginning Cash  1/1/2019                                                                      1,270,745.59

Net Reinsurance                                                                                                 ‐
Investment Income                                                                                     2,359.14
Operating Expenses                                                                                              ‐
Cash provided by (used in) operations                                                                 2,359.14

Sales                                                                                                           ‐
Bond Maturities                                                                                                 ‐
Bond Paydown Receipts                                                                                           ‐
Intercompany Transfers                                                                                          ‐
Purchases                                                                                                       ‐
Cash/Security Transfer                                                                                          ‐
Cash provided by (used in) investing                                                                            ‐

Net change in cash                                                                                    2,359.14
Ending Cash   1/31/2019                                                                       1,273,104.73
                 Case 18-10160-LSS         Doc 730     Filed 04/09/19         Page 18 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 1/31/2019

Salic ‐ Capital 1
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 5876


Beginning Cash  1/1/2019                                                      367.22

Net Reinsurance                                                                     ‐
Investment Income                                                         1,176.34
Operating Expenses                                                                  ‐
Cash provided by (used in) operations                                     1,176.34

Sales                                                                               ‐
Bond Maturities                                                         39,215.75
Bond Paydown Receipts                                                               ‐
Intercompany Transfers                                                              ‐
Purchases                                                                           ‐
Cash/Security Transfer                                                              ‐
Cash provided by (used in) investing                                    39,215.75

Net change in cash                                                      40,392.09
Ending Cash   1/31/2019                                                 40,759.31
                 Case 18-10160-LSS         Doc 730     Filed 04/09/19        Page 19 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 1/31/2019

Salic ‐ Stingray
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 5877


Beginning Cash  1/1/2019                                          3,624,462.04

Net Reinsurance                                                     (629,685.84)
Investment Income                                                         7,839.58
Intercompany Transfers                                                              ‐
Operating Expenses                                                                  ‐
Cash provided by (used in) operations                               (621,846.26)

Sales                                                                               ‐
Bond Maturities                                                                     ‐
Bond Paydown Receipts                                                               ‐
Intercompany Transfers                                              (320,659.78)
Purchases                                                                           ‐
Cash/Security Transfer                                                              ‐
Cash provided by (used in) investing                                (320,659.78)

Net change in cash                                                  (942,506.04)
Ending Cash   1/31/2019                                           2,681,956.00
                 Case 18-10160-LSS         Doc 730     Filed 04/09/19        Page 20 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 1/31/2019

Salic ‐ FET
Bank Name: Wells Fargo Bank
Account Function: Checking
Account # Last 4 digit: 6875


Beginning Cash  1/1/2019                                            21,728.44

Net Reinsurance                                                                 ‐
Investment Income                                                               ‐
Operating Expenses                                              (101,563.31)
Cash provided by (used in) operations                           (101,563.31)

Sales                                                                           ‐
Bond Maturities                                                                 ‐
Bond Paydown Receipts                                                           ‐
Intercompany Transfers                                            100,000.00
Purchases                                                                       ‐
Cash/Security Transfer                                                          ‐
Cash provided by (used in) investing                              100,000.00

Net change in cash                                                   (1,563.31)
Ending Cash   1/31/2019                                             20,165.13
                 Case 18-10160-LSS         Doc 730     Filed 04/09/19         Page 21 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 1/31/2019

Salic ‐ Ops Disb
Bank Name: Wells Fargo Bank
Account Function: Checking
Account # Last 4 digit: 4643


Beginning Cash  1/1/2019                                              258,276.94

Net Reinsurance                                                                     ‐
Investment Income                                                                   ‐
Operating Expenses                                                  (202,854.70)
Cash provided by (used in) operations                               (202,854.70)

Sales                                                                               ‐
Bond Maturities                                                                     ‐
Bond Paydown Receipts                                                               ‐
Intercompany Transfers                                                200,000.00
Purchases                                                                           ‐
Cash/Security Transfer                                                              ‐
Cash provided by (used in) investing                                  200,000.00

Net change in cash                                                       (2,854.70)
Ending Cash   1/31/2019                                               255,422.24
                                                         Case 18-10160-LSS                     Doc 730       Filed 04/09/19            Page 22 of 30


SALIC Liquidity Payments and Transfers
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 1/31/2019

                   Payee                        Amount                     Date Paid          Check number            Invoice Number                         Description            Post‐Pre Petition

SALIC FET # 6875
January
Internal Revenue Service                                          8.39 1/18/2019       Wire                   N/A                          Federal Excise Tax                      Post‐Petition
Internal Revenue Service                              101,554.92 1/23/2019             Wire                   N/A                          Federal Excise Tax                      Post‐Petition
                                                      101,563.31

SALIC ‐ Stingray #5877
January ‐ Reinsurance
Lincoln Heritage Life Insurance                       366,243.00 1/2/2019              Wire                   N/A                          Trust True Up                           Post‐Petition
Highmark                                              263,007.95 1/2/2019              Wire                   N/A                          Trust True Up                           Post‐Petition

Lincoln National Life Insurance Company                       434.89 1/23/2019         Wire                   N/A                          December 2018 reinsurance settlement    Post‐Petition
                                                      629,685.84
January Intercompany Settlement
Scottish Re Life (Bermuda) Limited                      20,659.78 1/30/2019            Wire                   N/A                          SRLB Retro Agreement                    Post‐Petition
                                                      650,345.62

Salic Ops Disb # 4643
January
The Bank of New York Mellon                               1,394.08     1/30/2019       Wire                   111‐1809456                  Bank Fees                               Post‐Petition
The Bank of New York Mellon                               4,275.06     1/30/2019       Wire                   111‐1809454                  Bank Fees                               Post‐Petition
The Bank of New York Mellon                               1,307.72     1/30/2019       Wire                   111‐18094155                 Bank Fees                               Post‐Petition
The Bank of New York Mellon                               2,242.18     1/30/2019       Wire                   111‐1809457                  Bank Fees                               Post‐Petition
Michael Vild                                            55,000.00      1/25/2019       CK                     N/A                          Director Fees ‐ Salic                   Post‐Petition
Michael Vild                                            40,000.00      1/25/2019       CK                     N/A                          Director Fees ‐ SHI                     Post‐Petition
Alvarez & Marshal                                         9,994.36     1/3/2019        Wire                   Related Docket No. 603       Ch 11 Prof Fees                         Post‐Petition
Appleby (Cayman) Ltd.                                     4,003.00     1/9/2019        Wire                   Related Docket No. 638       Ch 11 Prof Fees                         Post‐Petition
Pepper Hamilton LLP                                     21,766.10      1/9/2019        Wire                   Related Docket No. 635       Ch 11 Prof Fees                         Post‐Petition
The Bank of New York Mellon                               1,875.00     1/3/2019        Wire                   111‐1800638                  Bank Fees                               Post‐Petition
The Bank of New York Mellon                               2,009.02     1/3/2019        Wire                   111‐1800639                  Bank Fees                               Post‐Petition
The Bank of New York Mellon                               1,884.10     1/3/2019        Wire                   111‐1800640                  Bank Fees                               Post‐Petition
Maples                                                        488.75   1/3/2019        Wire                   2260613                      Legal Fees                              Post‐Petition
Navex Global                                              4,099.83     1/7/2019        Wire                   INV‐188770                   Professional Fee                        Post‐Petition
Emmet, Marvin & Martin                                  34,115.50      1/3/2019        Wire                   419711                       Legal Fees                              Post‐Petition
The Bank of New York Mellon                             18,400.00      1/3/2019        Wire                   N/A                          Bank Fees                               Post‐Petition
                                                      202,854.70

                                                      934,103.85
                                                                        Case 18-10160-LSS                                      Doc 730           Filed 04/09/19                Page 23 of 30

MOR‐1b Schedule of Professional Fees Paid
Scottish Annuity & Life Insurance Company (Cayman) Ltd.
Scottish Re: 18‐10160 (LSS)
Reporting Period Ending 1/31/2019 (January 2019 Only)

             Payee                        Account                    Description        Amount $                           Date Paid       Payment Month   Check number               Invoice Number   Type               Post‐Pre Petition

Alvarez & Marshal                Salic Ops Disb # 4643    Ch 11 Prof Fees                          9,994.36     1/3/2019               January             Wire           Related Docket No. 603       Ch 11 Prof Fees   Post‐Petition
Appleby (Cayman) Ltd.            Salic Ops Disb # 4643    Ch 11 Prof Fees                          4,003.00     1/9/2019               January             Wire           Related Docket No. 638       Ch 11 Prof Fees   Post‐Petition
Pepper Hamilton LLP              Salic Ops Disb # 4643    Ch 11 Prof Fees                        21,766.10      1/9/2019               January             Wire           Related Docket No. 635       Ch 11 Prof Fees   Post‐Petition
Maples                           Salic Ops Disb # 4643    Ch 11 Prof Fees                              488.75   1/3/2019               January             Wire           2260613                      Legal Fees        Post‐Petition
Emmet, Marvin & Martin           Salic Ops Disb # 4643    Ch 11 Prof Fees                        34,115.50      1/3/2019               January             Wire           419711                       Legal Fees        Post‐Petition
                                                                                                 70,367.71
                  Case 18-10160-LSS          Doc 730           Filed 04/09/19            Page 24 of 30


Scottish Holdings, Inc.
Case Number: 18‐10160
Monthly Operating Report (MOR)
Form MOR‐2: Statement of Operations (Income Statement)
January 2019 Month and Year to Date (YTD)
($mm)

                                        Month                       YTD  
                                      January '19                January '19
Premiums Earned                                $0.0                       $0.0
Investment Income, Net                          0.0                        0.0
Realized/Unrealized Gains, Net                  0.0                        0.0
Other Income                                    0.0                        0.0
Total Revenues                                 $0.0                       $0.0
Total Claims and Benefits                              0.0                        0.0
Total Change in Reserves                               0.0                        0.0
Interest Credited                                      0.0                        0.0
Total Commissions                                      0.0                        0.0
DAC and PVIF                                           0.0                        0.0
Other Insurance Expenses                               0.0                        0.0
Operating Expenses                                     0.0                        0.0
Interest Expense                                       0.0                        0.0
Bad Debt Expense                                       0.0                        0.0
Total Benefits and Expenses                           $0.0                       $0.0
Income Before Taxes                                  ($0.0)                     ($0.0)
Income Taxes                                           0.0                        0.0

Net Income                                           ($0.0)                     ($0.0)



Unrealized Gains (Losses) ‐ AFS                        0.0                        0.0
Total Comprehensive Income                           ($0.0)                     ($0.0)

Net Reinsurance Cash Flows                               ‐                          ‐
                  Case 18-10160-LSS         Doc 730             Filed 04/09/19            Page 25 of 30


Scottish Annuity & Life Insurance Company (Cayman) Ltd.
Case Number: 18‐10160
Monthly Operating Report (MOR)
Form MOR‐2: Statement of Operations (Income Statement)
January 2019 Month and Year to Date (YTD)
($mm)

                                        Month                       YTD  
                                      January '19                January '19
Premiums Earned                                $6.4                       $6.4
Investment Income, Net                         10.3                       10.3
Realized/Unrealized Gains, Net                 (0.6)                      (0.6)
Other Income                                    0.0                        0.0
Total Revenues                               $16.1                      $16.1
Total Claims and Benefits                          16.0                       16.0
Total Change in Reserves                            0.0                        0.0
Interest Credited                                   0.7                        0.7
Total Commissions                                   0.4                        0.4
DAC and PVIF                                        0.4                        0.4
Other Insurance Expenses                            0.0                        0.0
Operating Expenses                                  0.2                        0.2
Interest Expense                                    0.0                        0.0
Bad Debt Expense                                    0.2                        0.2
Total Benefits and Expenses                       $17.9                      $17.9
Income Before Taxes                                ($1.8)                    ($1.8)
Income Taxes                                         0.0                       0.0
Net Income                                         ($1.8)                    ($1.8)



Unrealized Gains (Losses) ‐ AFS                      0.2                       0.2
Total Comprehensive Income                         ($1.6)                    ($1.6)

Net Reinsurance Cash Flows                             (10.1)                    (10.1)
                   Case 18-10160-LSS            Doc 730    Filed 04/09/19   Page 26 of 30


Scottish Holdings, Inc.
Case Number: 18‐10160
Monthly Operating Report (MOR)
Form MOR‐3: Balance Sheet
January 31, 2019
($mm)

                                                     Actual
                                                     Jan '19
Funds Withheld at Interest                                  0.0
Net ModCo Investments                                       0.0
All Other Investments                                       0.0
Total Investments                                          $0.0
Accrued Interest                                            0.0
Reinsurance Receivables                                     0.0
SRGL Revolver                                               0.0
Due from Related Parties                                   (0.5)
Deferred Acquisition Costs                                  0.0
Amounts Recoverable from Reinsurers                         0.0
Investment in Subsidiaries                             1,304.1
Other Assets                                                0.0
Total Assets                                          $1,303.6

Reserve for Future Policy Benefits                         0.0
Interest Sensitive Contract Liabilities                    0.0
Accounts Payable and Accrued Expenses                      6.2
Reinsurance Payables                                       0.0
Funds Withheld from Reinsurer                              0.0
Due to Related Parties                                     0.0
Deferred Collateral Facility Liability                     0.0
Deferred Collateral Facility Liability ‐ SRGL              0.0
Embedded Derivative Liability                              0.0
Long Term Debt ‐ External Parties                          0.0
Long Term Debt ‐ SRGL                                      0.0
Other Liabilities                                         (0.0)
Total Liabilities                                         $6.2
Total Equity                                           1,297.4

Total Liabilities & Equity                           $1,303.6
                   Case 18-10160-LSS            Doc 730    Filed 04/09/19   Page 27 of 30


Scottish Annuity & Life Insurance Company (Cayman) Ltd.
Case Number: 18‐10160
Monthly Operating Report (MOR)
Form MOR‐3: Balance Sheet
January 31, 2019
($mm)

                                                     Actual
                                                   January '19
Funds Withheld at Interest                             $168.1
Net ModCo Investments                                   470.3
All Other Investments                                    55.2
Total Investments                                      $693.7
Accrued Interest                                           0.3
Reinsurance Receivables                                   (4.9)
SRGL Revolver                                             (0.0)
Due from Related Parties                                  (0.5)
Deferred Acquisition Costs                               14.7
Amounts Recoverable from Reinsurers                        0.0
Investment in Subsidiaries                            1,797.9
Other Assets                                               0.1
Total Assets                                         $2,501.4

Reserve for Future Policy Benefits                      266.2
Interest Sensitive Contract Liabilities                 326.6
Accounts Payable and Accrued Expenses                     0.6
Reinsurance Payables                                      9.5
Funds Withheld from Reinsurer                             0.0
Due to Related Parties                                    0.0
Deferred Collateral Facility Liability                    0.0
Deferred Collateral Facility Liability ‐ SRGL             0.0
Embedded Derivative Liability                             7.8
Long Term Debt ‐ External Parties                         0.0
Long Term Debt ‐ SRGL                                     0.0
Other Liabilities                                         0.0
Total Liabilities                                      $610.7
Total Equity                                          1,890.7

Total Liabilities & Equity                           $2,501.4
                         Case 18-10160-LSS                       Doc 730             Filed 04/09/19               Page 28 of 30



       Scottish Holdings, Inc., et al.
In re______________________________                                                                                             18-10160 (LSS)
                                                                                                                     Case No. ___________________________
                  Debtor                                                                                             Reporting Period: January 2019

                                                        STATUS OF POSTPETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

                                                        Beginning         Amount                                                                   Ending
                                                          Tax            Withheld or          Amount              Date            Check No.          Tax
                                                        Liability         Accrued              Paid               Paid             or EFT          Liability
Federal
Withholding
FICA-Employee
FICA-Employer
Unemployment
Income
        Federal Excise Tax
Other:_________________                               $8.39              $0               $101,563.31         Multiple         N/A            $0
  Total Federal Taxes
State and Local
Withholding
Sales
Excise
Unemployment
Real Property
Personal Property
Other:_________________
  Total State and Local
Total Taxes                                           None in reporting period


                                              SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

                                                                                            Number of Days Past Due
                                                    Current            0-30              31-60         61-90                   Over 90        Total
Accounts Payable
Wages Payable
Taxes Payable
Rent/Leases-Building
Rent/Leases-Equipment
Secured Debt/Adequate Protection Payments
Professional Fees
Amounts Due to Insiders*
Other:__________________________
Other:__________________________
Total Postpetition Debts                              See attached

Explain how and when the Debtor intends to pay any past-due postpetition debts.




*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                      FORM MOR-4
                                                          Case 18-10160-LSS                   Doc 730                 Filed 04/09/19                  Page 29 of 30

MOR‐4 Summary of Unpaid Post Petition Debts
Scottish Annuity & Life Insurance Company (Cayman) Ltd.
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 1/31/2019


                           Payee                                 Description       Invoice Date         Amount $                    Service Period       Invoice Number                   Comments         Type

Digicel                                                   Telecommunications   12/17/2018                            1,206.00   December             004643954            Monthly Fee                Normal course
U.S. Trustee                                              Trustee Fees         N/A                                 31,760.89    4Q 2018              N/A                  Quarterly Fee              Trustee Fee
U.S. Trustee                                              Trustee Fees         N/A                                     325.00   4Q 2018              N/A                  Quarterly Fee              Trustee Fee
Alvarez & Marshal                                         Ch 11 Prof Fees      11/14/2018                          17,886.32    December             D.I. 656             Monthly Fee                Ch 11 Prof Fees
Marsh Management Svcs                                     Professional Fees    11/14/2018                            6,687.50   1Q2019               581916584133         Monthly Fee                Normal course
Appleby (Cayman) Ltd.                                     Ch 11 Prof Fees      11/14/2018                            3,357.00   December             D.I. 658             Monthly Fee                Ch 11 Prof Fees
Pepper Hamilton LLP                                       Ch 11 Prof Fees      9/14/2018                           18,715.91    December             D.I. 664             Monthly Fee                Ch 11 Prof Fees
Mayer Brown                                               Ch 11 Prof Fees      9/6/2018                            28,392.84    December             N/A                  Monthly Fee                Ch 11 Prof Fees
Morris Nichols                                            Ch 11 Prof Fees      11/5/2018                         113,145.05     December             N/A                  Monthly Fee                Ch 11 Prof Fees
Hogan Lovells US LLP                                      Ch 11 Prof Fees      12/11/2018                          32,413.42    December             N/A                  Monthly Fee                Ch 11 Prof Fees
Mayer Brown                                               Ch 11 Prof Fees      12/11/2018                          13,609.52    November             N/A                  Monthly Fee                Ch 11 Prof Fees
Morris Nichols                                            Ch 11 Prof Fees      12/10/2018                          90,622.44    November             N/A                  Monthly Fee                Ch 11 Prof Fees
Hogan Lovells US LLP                                      Ch 11 Prof Fees      12/10/2018                          27,320.88    November             N/A                  Monthly Fee                Ch 11 Prof Fees
                     Case 18-10160-LSS                 Doc 730         Filed 04/09/19      Page 30 of 30



      Scottish Holdings, Inc., et al.
In re______________________________
                    Debtor


                       ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                     Amount
Total Accounts Receivable at the beginning of the reporting period
+ Amounts billed during the period
- Amounts collected during the period
Total Accounts Receivable at the end of the reporting period
                                                                                                       N/A
Accounts Receivable Aging                                                                              Amount
0 - 30 days old
31 - 60 days old
61 - 90 days old
91+ days old
Total Accounts Receivable
                                                                                                          N/A
Amount considered uncollectible (Bad Debt)
Accounts Receivable (Net)

                                                DEBTOR QUESTIONNAIRE

Must be completed each month                                                                        Yes            No

                                                                                                                  ✓
1. Have any assets been sold or transferred outside the normal course of business
   this reporting period? If yes, provide an explanation below.


                                                                                                    ✓
2. Have any funds been disbursed from any account other than a debtor in possession
   account this reporting period? If yes, provide an explanation below.


                                                                                                    ✓
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
   below.


                                                                                                    ✓
4. Are workers compensation, general liability and other necessary insurance
   coverages in effect? If no, provide an explanation below.


                                                                                                                  ✓
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.



Explanation for Question No.2: Funds were disbursed from reinsurance trust accounts that are not property of the estate.




                                                                                                                 FORM MOR-5
